Per Curiam.
— In an action to recover damages for an alleged negligent delay in the interstate transportation of a car load of strawberries to market, the evidence as to the alleged “good condition” of the berries at delivery to the carrier, was indefinite; and, if a negligent delay in the transportation and delivery by the carrier at destination be conceded on the evidence, there is clear evidence that the delay was not very great and that the berries were not completely unloaded for several days after the delivery of the car containing them to the consignee; therefore, the carrier was manifestly not liable for all the loss sustained by reason of the depreciation in value of the barlúes, a portion of which obviously is due to delay in unloading the berries after the car containing them had been delivered to the consignee at destination; and as the recovery is apparently for the entire loss sustained by the shipper, the judgment should be reversed for a new trial, there being in the record no data upon which to permit a remittitur. On another trial the charges of the court should be confined to the issues made by the plea*3dings and the evidence adduced thereunder, applying the law as to interstate shipments. A. C. L. v. Sandlin, 75 Fla. 539, 78 South. Rep. 667; F. E. C. Ry. v. Davis, 76 Fla. 344, 79 South. Rep. 637.
Reversed.
All concur.